Electronically Filed
                                                      Supreme Court
                                                      SCAD-14-0000797
                                                      07-JUL-2014
                                                      10:55 AM



                          SCAD-14-0000797


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                    LESLIE CLARKE ROUNTREE II,

                            Respondent.



                        ORIGINAL PROCEEDING

                         (ODC 14-022-9165)


                        ORDER OF DISBARMENT

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the Office of Disciplinary


Counsel’s May 2, 2014 petition for issuance of a reciprocal


discipline notice to Respondent Leslie Clarke Rountree II,


pursuant to Rule 2.15(b) of the Rules of the Supreme Court of the


State of Hawai'i (RSCH), the memorandum, affidavit, and exhibits

appended thereto, the May 8, 2014 Notice of Reciprocal Discipline


issued by this court, and the record, it appears that, on


December 3, 2013, the Supreme Court of California disbarred


Respondent Rountree for failing to provide competent


representation, failing in one instance to provide any service of

value to his client, failing to properly supervise his employees,

willfully failing to return unearned fees, willfully sharing a

legal fee with non-lawyers, commingling his personal funds with

client funds in his trust account, willfully failing to maintain

client funds in a trust account and engaging in an act of moral

turpitude by misappropriating for his own use and benefit

settlement funds owed to a third party, which, if committed in

this jurisdiction, would represent violations of HRPC Rules 1.3,

1.15(a), 1.15(c), 1.15(d), 5.3(b), 5.4(a), and 8.4(c).    It

further appears that this court’s May 8, 2014 Notice of

Reciprocal Discipline was served on Respondent Rountree on

May 15, 2014 and, by the terms of the May 8, 2014 order, RSCH

Rule 2.15(b), and Rule 6(a) of the Hawai'i Rules of Civil

Procedure,   Respondent Rountree had until June 16, 2014 to

respond to the Notice with any reasons as to why reciprocal

discipline should not be imposed upon him.   Respondent Rountree

has failed to respond and a review of the record and precedent

demonstrates, pursuant to RSCH Rules 2.15(c) and (d), that

reciprocal discipline is authorized and justified.   Therefore,

          IT IS HEREBY ORDERED that Respondent Leslie Clarke


Rountree II is disbarred from the practice of law in this


jurisdiction, pursuant to RSCH Rules 2.3(a)(1) and 2.15(c),


effective thirty days after the entry of this order.





                                 2

          IT IS FURTHER ORDERED that Respondent Rountree shall,


in accordance with RSCH Rule 2.16(d), file with this court within


10 days after the effective date of his disbarment, an affidavit


showing compliance with RSCH Rule 2.16(d). 


          IT IS FURTHER ORDERED that Respondent Rountree shall


bear the costs of these reciprocal proceedings, pursuant to RSCH


Rule 2.3(c), upon the timely submission of a verified bill of


costs by the Office of Disciplinary Counsel.


          DATED: Honolulu, Hawai'i, July 7, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                3